JOHNSTONE, Justice
(concurring specially).
I concur in denying this petition for a writ of certiorari because we are without any choice. The petition, filed by counsel, is a petition for a writ of certiorari in title only. It identifies no error by the Court of Criminal Appeals, states no ground for certiorari review, states no facts, and lacks a supporting brief. Indeed, the petition does not even ask us to issue the writ or to review the decision of the Court of Criminal Appeals. The petition ignores virtually every critical requirement of the governing rule, Rule 39, Ala. R.App. P., and ignores the most elementary of the fundamentals of advocacy — that the advocate say what he or she wants and why he or she wants it.
HARWOOD, J., concurs.